Citation Nr: 0939957	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1607, Title 10, United States Code (Reserve Educational 
Assistance Program (REAP).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to 
December 1995 and again from January 2004 to August 2005. He 
also had service with the Louisiana National Guard, the Air 
Force Reserve, and the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 


FINDING OF FACT

The Department of Defense (DOD) has determined that the 
Veteran is not eligible for education benefits under the REAP 
program because he separated from the Louisiana National 
Guard on September 30, 2005, and he did not re-affiliate 
within the allotted time period. 


CONCLUSION OF LAW

The claim of entitlement to eligibility for education 
benefits under REAP, pursuant to Chapter 1607, Title 10, 
United States Code, is without legal merit. 10 U.S.C.A. §§ 
16161-16165 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides educational assistance to members of the 
reserve components called or ordered to active service in 
response to a war or national emergency declared by the 
President or the Congress, in recognition of the sacrifices 
that those members make in answering the call to duty.  DOD 
and the Department of Homeland Security determine who is 
eligible for the benefits and VA administers the program and 
pays benefits from funds contributed by DOD to each member 
entitled to educational assistance. 10 U.S.C.A. §§ 16161, 
16162, 16163 (West 2002).

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds. 10 U.S.C.A. § 16163(a) (West 
2002).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve). 10 U.S.C.A. § 16164(a) (West 2002).

For reservists who become eligible after September 30, 1992, 
eligibility expires effective the earlier of the following 
dates: (i) The last day of the 14-year period beginning on 
the date the reservist becomes eligible for educational 
assignment; or (ii) The date the reservist is separated from 
the Selected Reserve. 

If the reservist serves on active duty pursuant to an order 
to active duty issued under section 12301(a)(d)(g), 12302, or 
12304 of title 10 U.S. Code, the period of this active duty 
plus four months shall not be considered in determining the 
time limit and eligibility found in paragraph (a) of this 
section. 38 C.F.R. § 21.7550(a), (b) (West 2002).

In the present case, the Veteran initially established 
eligibility to REAP after he was mobilized in connection with 
Operation Iraqi Freedom from January 2004 to August 2005. He 
did not reaffiliate with a Selected Reserve component for 
22 months, when he enlisted in the Air Force Reserve in 
June 2007.  During the appeal, VA attempted to verify his 
eligibility for REAP benefits; however, in July 2008 the DOD 
responded that he was not eligible.  In effect, his break in 
service terminated his eligibility to REAP.  

Significantly, VA has no authority to alter the eligibility 
determination made by DOD or establish any other termination 
date, in light of the DOD determination. The regulations 
clearly reflect that determinations of eligibility for REAP 
benefits are within the sole purview of the Armed Forces. 38 
C.F.R. §§ 21.7540, 21.7550 (2009).  Therefore, the Veteran's 
claim for REAP benefits is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VCAA notice is not required because in the 
issue presented, the law and not the evidence is dispositive 
of the appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994). 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). As such, no further VCAA notice is 
required.


ORDER

Entitlement to educational assistance benefits under Chapter 
1607, Title 10, United States Code (REAP) is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


